Citation Nr: 1709713	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30% for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from October 1964 to October 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim of entitlement to service connection for PTSD was granted, and a 30 percent evaluation was assigned effective, September 11, 2009.  The Veteran disagreed with this decision and perfected his appeal in December 2012.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

In his December 2012 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In a November 23, 2016, letter, VA informed the Veteran that the requested hearing was scheduled for January 6, 2017.  On January 5, 2017, the Veteran's spouse contacted the RO indicating that the Veteran was ill and was not able to go to the hearing.  The Veteran's spouse requested that the hearing be rescheduled, and stated that the Veteran would attend the rescheduled appointment. 

In light of the Veteran's aforementioned illness, the Board finds that a remand is necessary in order to afford the Veteran the opportunity to present testimony before the Board.  38 C.F.R. § 20.717 (2016).  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




